—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Barasch, J.), rendered July 19, 1995, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed (see, People v Jones, 230 AD2d 752 [decided herewith]).
Mangano, P. J., Rosenblatt, Pizzuto and Hart, JJ., concur.